Opinion by
Mr. Chief Justice Bell,
This is an appeal by petitioner Stuart from an Order of the Court of Common Pleas of Washington County on a petition for a declaratory judgment.
*375Harvey Stuart was Treasurer of Washington County from 1956 to 1959. Among his duties he was to collect fifty (50$) cents for each gun permit issued in the County under the Uniform Firearms Act, as amended by the Act of July 27, 1953, P. L. 627, §1(e), 18 P.S. §4628(e). The fees collected by Stuart from 1957 to 1959, totaling $1,515 are now held by Stuart, who claims that he and not the County is entitled thereto. The Court below decided that the money belongs to the County of Washington.
Without deciding the question we shall assume, arguendo, that the issue can properly be raised in a declaratory judgment proceeding. After reviewing the record, Judgment affirmed. Each party to pay own costs.